


109 HR 5475 IH: To amend title XXVII of the Public Health Service Act to

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5475
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mr. Rogers of
			 Michigan (for himself, Mr. Miller of
			 Florida, Ms. Ginny Brown-Waite of
			 Florida, Mr. Souder,
			 Mr. Wicker, and
			 Mrs. Capito) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XXVII of the Public Health Service Act to
		  permit a health insurance issuer an alternative to guaranteed issue of health
		  insurance coverage in the small group market in order to promote affordable
		  access to portable health insurance coverage.
	
	
		1.Short titleThis Act may be cited as the HSA
			 Accessibility and Portability Act of 2006.
		2.Promoting
			 accessibility and affordability of coverage in the small group
			 marketSection 2711 of the
			 Public Health Service Act (42 U.S.C. 300gg–11) is amended—
			(1)in subsection
			 (a)(1), by striking (f) and inserting (g);
			 and
			(2)by adding at the
			 end the following new subsection:
				
					(g)Election of
				alternative to guaranteed issue requirement
						(1)Election
							(A)In
				generalA health insurance issuer may elect, with respect to any
				small employer (as defined in section 2791(e)(4)), to meet the requirements of
				paragraphs (2) and (3) instead of complying with the guaranteed issue
				requirement of subsection (a).
							(B)Requirement of
				accepting or rejecting all eligible individuals within entire group at time of
				electionAn election made under subparagraph (A) with respect to
				a small employer shall apply with respect to all eligible individuals of that
				small employer at the time of such election.
							(C)Subsequent
				eligible individualsIn the case of an individual who becomes an
				eligible individual with respect to a small employer after an election has been
				made under subparagraph (A), the health insurance issuer is not required to
				provide group health insurance coverage for such individual.
							(2)Portability for
				individuals coveredIf an election is made under paragraph (1)(A)
				and under such election group health insurance coverage is provided by a health
				insurance issuer for an eligible individual of a small employer, the health
				insurance issuer shall guarantee continuation of coverage to the individual
				(and to covered dependents), through issuance of individual health insurance
				coverage, after the date the individual no longer qualifies as an eligible
				individual of such employer, at a rate that does not exceed 150 percent of the
				standard individual rate applicable to such individual coverage in the State in
				which the policy was initially issued.
						(3)Information on
				electionsAny health insurance issuer making an election under
				paragraph (1)(A) shall furnish to the Secretary such information as the
				Secretary may require in order to monitor the impact of such election on access
				to, and affordability, of health insurance coverage in the small group market
				and in the individual market. Such information shall include at least
				information relating to the following:
							(A)Rejection
				rateThe characteristics of small employers denied health
				insurance coverage because of this subsection.
							(B)Premium
				ratesThe rates charged for coverage offered under an election
				made under this subsection (in comparison to rates that are otherwise charged
				if this subsection were not in effect).
							(4)LimitationAn
				election under paragraph (1)(A) may only be made with respect to coverage of a
				small employer under health insurance coverage that consists of a high
				deductible health plan (as defined in section 223(c)(2) of the Internal Revenue
				Code of 1986) and a contribution to a health savings account (as defined in
				section 223(d) of such Code).
						(5)ReportAt
				least 6 months before the end of the 5-year period beginning on the date of the
				enactment of this subsection, the Secretary shall submit to Congress a report
				on the impact of this subsection on the availability and affordability of
				health insurance coverage in the small group market and in the individual
				market. Such report shall include recommendations on whether this subsection
				should be extended beyond such period and whether it should be expanded to
				cover health insurance coverage in addition to the coverage described in
				paragraph (4).
						(6)Contingent
				sunsetThis subsection shall not apply to elections for small
				employers made by a health insurance issuer after the end of the 5-year period
				described in paragraph (5) if the Secretary, in the report to Congress under
				such paragraph, recommends that this subsection should not be extended beyond
				such period. If the Secretary makes such a recommendation, this subsection
				shall still continue to apply to elections made before the end of such 5-year
				period.
						.
			
